DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/05/2022 has been entered. An action on the RCE follows. 

Response to Arguments
	Applicant’s reply filed on 01/05/2022, has been considered. Applicant’s amendments necessitated the shift in grounds of rejection detailed below.  The shift in 

Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ohta et al ( US 2007/0069248 A1; hereafter Ohta)  in view of  Itonaga et al (US 2010/0177226 A1; hereafter Itonaga).

 
Regarding claim 2, Ohta discloses an imaging device comprising: 
a substrate ( Fig 1, substrate 7, Para [ 0044])  including a photoelectric conversion ( Photodiode 1, Para [ 0041]) section for each pixel of a plurality of pixels in a pixel array section ( Fig 1, PXR region, Para [ 0041-0044]) ; a first wiring layer ( Fig 1, wiring layer [10],  Para [ 0040-0045])  including a plurality of vertical signal lines ( Fig 1, contacts [17] Para [ 0041-0045]), wherein the plurality of vertical signal lines( Fig 1, contacts [17] 
a second wiring layer ( Fig 1,wiring layer 11, Para [ 0041-0045])  including one or more power supply wirings extended in a second direction ( Fig 1, wiring layer 11,, Para [ 0041-0045]), such that the one or more power supply wirings ( Fig 1, element [8,18], Para [ 0041-0045])  cover a whole face of the first wiring layer ( Fig 1, wiring layer [10], Para [ 0041-0045]) and a whole top surface of the pixel array section ( Fig 1, PXR region, Para [ 0041-0044]), wherein the first wiring layer ( Fig 1, wiring layer [10], Para [ 0045]) is disposed between the substrate ( Fig 1, substrate 7, Para [ 0044]) including the photoelectric conversion section  ( Photodiode 1, Para [ 0041]) and the second wiring layer including the one or more power supply wirings ( Fig 1, wiring layer 11, Para [ 0041-0045]).  

But Ohta does not disclose explicitly first wiring layer configured to read out a voltage signal from the plurality of pixels.
In a similar field of endeavor, Takeda discloses photoelectric converting element for generating a signal charge corresponding to an amount of received light, that is, a photodiode. The light receiving section 2 generates a signal charge corresponding to an amount of incident light. In the present embodiment, a plurality of light receiving sections 2 are formed in the form of a matrix in a horizontal direction and a vertical direction within a two-dimensional plane of the substrate 6.  (Para [0002]). Takeda further discloses first wiring layer configured to read out a voltage signal from the plurality of pixels (Para [0164-0167]).

Since Ohta and Takeda are both from the same field of endeavor, solid-state imaging device includes wiring layer and pixel region, the purpose disclosed by Takeda would have been recognized in the pertinent art of Ohta.
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify Ohta in light of Takeda teaching “photoelectric converting element for generating a signal charge corresponding to an amount of received light, that is, a photodiode. The light receiving section 2 generates a signal charge corresponding to an amount of incident light. In the present embodiment, a plurality of light receiving sections 2 are formed in the form of a matrix in a horizontal direction and a vertical direction within a two-dimensional plane of the substrate 6.  (Para [0002]). Takeda further discloses first wiring layer configured to read out a voltage signal from the plurality of pixels (Para [0164-0167]).” for further advantages such as precision of read-out pixel signal improved and desire read-out voltage signal can be supplied.
Furthermore, the recitation of claim 2 “a first wiring layer …configured to read out a voltage signal from the plurality of pixel.” is an intended use recitation. The examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The Ohta in light of Takeda discloses the claimed structure; therefore, it would be obvious to one of Ohta in light of Takeda can perform the same function/use. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997); In re Otto, 136 USPQ 458,459 (CCPA 1963). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002. The examiner can normally be reached 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MOIN M RAHMAN/Primary Examiner, Art Unit 2898